Citation Nr: 0530265	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a Board hearing in July 2003.  In February 2004, this matter 
was remanded for further development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD.

2.  An acquired psychiatric disorder was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current acquired psychiatric 
disability otherwise related to such service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, prior to enactment of the VCAA.  
The veteran's appeal stems from a May 2000 rating decision 
which denied service connection.  Pursuant to a February 2004 
Remand, a VCAA letter was issued that same month.  The VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in February 2004 for further development consistent 
with the VCAA, and in addition to the February 2004 VCAA 
letter, the RO also issued a VCAA letter in June 2005.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, on 
file are the veteran's service medical records, VA and 
private treatment records, and Social Security Administration 
(SSA) records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 reflects that the veteran had 
service in Vietnam, and was employed as a "Stk Cont & Acct 
Spec."  No combat decorations were listed on the DD Form 
214. 

Service medical records show that at a medical examination 
performed for induction purposes in January 1965, the veteran 
had no complaints regarding his mental health, and his mental 
health was clinically evaluated as normal.  On an examination 
performed for separation purposes in October 1967, the 
veteran checked the "No" box with regard to 'depression or 
excessive worry' or 'nervous trouble of any sort,' and his 
mental health was clinically evaluated as normal.

An April 1999 VA outpatient treatment record reflects a 
report of a "sense of dread."  The examiner stated that 
there was little evidence of a severe mood disorder, but the 
veteran was mildly depressed and dysphoric, especially since 
the onset of more limiting medical problems and the inability 
to work as a truck driver.  The examiner's impression was 
panic disorder with limited symptoms, and personality 
disorder with obsessive compulsive features.

A May 1999 VA outpatient treatment record reflects chief 
complaints of depression and PTSD for about the last 8 to 10 
years.  The veteran reported that he was a Vietnam combat 
veteran.  The veteran reported problems with socialization 
needs, appetite, sleep, and claimed to be having morbid 
thoughts including suicide but was able to fend any urgings 
off.  He reported great concern of dying suddenly due to a 
loose embolus.  He had found over time that the PTSD symptoms 
including painful recall, intrusive thoughts, shame, guilt, 
regret, and nightmares had recurred and continued with 
deteriorating morale.  The examiner's assessment was chronic 
dysthymic disorder severe with depressive, anxious and 
irritable features partially treated; PTSD prolonged, delayed 
and reactivated; tobacco dependence in remission several 
weeks; and, life problems including illness, socioeconomic, 
marital and job.  Subsequent outpatient treatment records 
dated in 1999 and 2000 from the same VA physician, Dr. F.A., 
reflect an assessment of depressive disorder and PTSD. 

In June 1999, the veteran underwent a private psychological 
evaluation.  The veteran had been referred for the 
examination on the basis that he had applied for SSA 
disability benefits due to deep vein thrombosis, memory 
problems, and depression.  The veteran did not specifically 
discuss any stressors related to his service in Vietnam.  On 
mental status examination, the examiner diagnosed major 
depressive disorder, generalized anxiety disorder, rule out 
PTSD related to experiences in Vietnam, and dysthymia.  The 
examiner opined that the veteran was severely anxious and 
depressed individual who appeared likely to decompensate more 
if stressors increase, and he may at times suffer from 
disordered thinking.  The examiner commented that given 
problems with socialization skills and a preference for being 
alone, the life of a truck driver was probably a good choice 
for the veteran, except that he has a tendency to become 
irritable, impatient, and even enraged by others who threaten 
him on the road.  The examiner stated that the irritability 
he acknowledges and which his wife has noticed might also be 
related to PTSD, however, it appears that the veteran's 
attention is variable, depending upon the level of stress he 
is experiencing, and at times he has difficulty remembering 
new information because of his anxiety and depression.

In June 1999, the veteran claimed service connection for 
PTSD.  He reported that in spring 1967 he came upon the 
remnants of an ambush of two trucks and that the personnel 
were laying all around the area with all sorts of wounds.  
Upon a request by the RO, the U.S. Army Services Center for 
Research of Unit Records (USASCRUR) were unable to confirm 
the claimed stressor, as the information was insufficient for 
the purpose of conducting meaningful research.

In July 2003, the veteran testified at a Board hearing.  The 
veteran denied participating in any combat while in service 
in Vietnam.  He reported the death of a close friend in 
Vietnam.  Subsequent to the hearing, USASCRUR was able to 
verify that the veteran's friend was killed in Vietnam.

An October 2003 VA outpatient treatment record reflects a 
diagnosis of depression/anxiety.

In October 2003, the veteran underwent a clinical eligibility 
assessment for the Eastern Montana Community Mental Health 
Center.  The assessment was performed by a licensed clinical 
professional counselor.  The veteran reported a history of 
PTSD and depression.  He reported that in the past he had 
pushed others away, and was working on building some 
friendships.  He speculated about the impact Vietnam and/or 
his personality played in this.  The examiner conducted a 
psychiatric and social history, and noted risk factors.  The 
examiner diagnosed major depressive disorder, and with regard 
to PTSD stated the following:

In the professional opinion of this 
therapist, an additional diagnosis of 
[PTSD] is also warranted.  [The veteran] 
served in Vietnam while in the military.  
He reports that he did undergo events 
that were traumatic in which he 
experienced, witnessed, and was 
confronted with times that involved 
actual or threatened death or serious 
injury and also involved intense fear, 
helplessness, or horror.  [The veteran] 
reports that he does re-experience the 
traumatic events through recurrent and 
intrusive distressing recollections as 
well as intense psychological distress 
and physiological reactivity when he 
experiences triggers of past memories.  
He reports that he does work to avoid 
thoughts, feelings, and conversations 
associated with the trauma as well as 
activities, places, or people that arouse 
recollections.  He stated that he does 
believe there are aspects of the 
traumatic experiences he went through 
that he is unable to recall and that he 
does experience a restricted range of 
affect.  He questioned whether in fact he 
experiences a diminished interest or 
participation in significant activities 
as well as feeling detached.  He stated 
those have been more problematic for him 
in the past versus at this time.  [The 
veteran] also reports that he does 
experience symptoms of increased arousal 
including being irritable and 
hypervigilant.  These symptoms have been 
present for greater than one month and do 
create distress and impairment in 
important areas of functioning.

In April 2005, the veteran underwent a VA examination.  The 
veteran reported that during service he worked primarily in 
supply.  He was not exposed to combat.  He described an 
incident where he was in a convoy that came around a bend and 
observed another convoy strafing a hillside with machine 
gunfire.  The examiner noted that beyond this, it did not 
appear that the veteran was exposed to significant traumatic 
event.  He reported that he had a friend that was killed in 
Vietnam, however, the veteran was not in the country at the 
time this occurred and did not witness his friend's death.  
Post-service, the veteran worked for the police force, and as 
a truck driver.  He stopped working in May 1998 due to blood 
clots in his legs.  

On mental status examination, the examiner opined that the 
veteran did not describe sufficient symptoms to make a 
diagnosis of PTSD.  The veteran denied having nightmares and 
denied having an exaggerated startle response.  He did not 
describe situations which would suggest hypervigilance.  He 
had survivor guilt.  He would not avoid reminders of trauma 
and reported enjoying watching the history channel.  He 
described intrusive thoughts as "wondering about what 
happened to the people that he knew when he was in Vietnam."  
The examiner opined that the mental status examination was 
essentially unremarkable.  The examiner diagnosed depression, 
and opined that it does not appear to be caused by nor the 
result of the veteran's military service.  The examiner 
commented that the depression appears to be secondary to the 
loss of his marriage and other situational factors and that 
there were insufficient signs, symptoms or findings to 
justify a diagnosis of PTSD.  The examiner opined that at the 
present time, there does not appear to be a service-connected 
mental impairment.  The examiner indicated that the veteran 
is intellectually capable and should have no difficulty 
understanding, remembering and carrying out detailed as well 
as simple directions.  It was noted that while the veteran is 
somewhat socially withdrawn secondary to his depression, he 
has well-preserved social skills and should be able to 
interact with others.  A GAF of 60 to 65 was indicated based 
upon the veteran's nonservice-connected depression.  When 
this was not taken into consideration, it was felt that a GAF 
of 85 would be most reflective of functioning.  The examiner 
commented that at any rate, given that the veteran lacks 
symptoms of such severity as to warrant a service-connected 
diagnosis of a mental impairment, it was felt that he should 
have no difficulty engaging in work activities or interacting 
with others from a psychological perspective.  It was 
indicated that the veteran's work ended because of physical 
rather than mental problems and that while the veteran 
indicated that he had gambling problems, he does retain 
sufficient insight and judgment in order to manage funds in 
his own best interest.  The veteran denied any difficulties 
with drugs or alcohol.

In June 2004, the VA examiner prepared an addendum opinion.  
The examiner reviewed the veteran's claims folder and he 
prepared a summary of the veteran's past mental health 
treatment and diagnoses.  The examiner noted that while the 
diagnosis of PTSD had been made in the past, current signs 
and symptoms do not justify that diagnosis.  Most of the 
treatment records indicate that the veteran was being treated 
for depression, and not PTSD.  When seen for the recent VA 
examination, the veteran did not describe sufficient 
stressors to justify diagnosis of PTSD nor did he describe 
sufficient symptoms of PTSD.  His primary difficulties were 
related to depression which was diagnosed.  As a result of 
the records review, the examiner would not be inclined to 
alter the conclusions in the April 2005 VA examination.  

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

As discussed, the veteran underwent a VA examination in April 
2005.  The VA examiner independently reviewed the claims file 
folder, performed a mental status examination, and determined 
that there was no diagnosis of PTSD.  While serving in 
Vietnam, the veteran described observing another convoy 
strafing a hillside with machine gunfire, and stated that a 
friend of his was killed in Vietnam.  Although USASCRUR was 
able to confirm that his friend did in fact die in Vietnam, 
the veteran reported to the VA examiner that he was not in 
Vietnam at that time and did not witness his friend's death.  
The examiner stated that the veteran denied having nightmares 
and denied an exaggerated startle response.  He did not 
describe situations which would suggest hypervigilance, and 
did not avoid reminders of Vietnam.  The veteran did not 
describe sufficient stressors to justify a diagnosis of PTSD.  
On mental status examination, the examiner opined that there 
were insufficient signs, symptoms or findings of PTSD.  The 
examiner diagnosed depression secondary to the loss of his 
marriage and other situational factors.

With regard to the veteran's medical records that reflect a 
diagnosis of PTSD, the Board finds generally that the 
examination reports do not reflect a diagnosis of PTSD with 
regard to any claimed in-service stressors.  38 C.F.R. 
§ 3.309(f).  The examination reports do not reflect any 
claimed stressors due to his service in Vietnam.  On private 
psychiatric examination in June 1999, a diagnosis of PTSD was 
not rendered, the examiner specifically diagnosed "rule 
out" PTSD.  This does not constitute a diagnosis for VA 
purposes.  Additionally, although the examiner noted a brief 
history and the veteran's reported symptomatology, the 
examination report does not reflect any claimed stressors 
related to his service in Vietnam.  The Board also 
acknowledges the diagnosis of PTSD by Dr. F.A., a VA 
physician, in May 1999, and subsequently thereafter.  The 
examiner specifically noted that the veteran stated that he 
was a combat veteran, however, the veteran's personnel 
records do not reflect such combat service.  Also, the 
veteran reported PTSD for the last 8 to 10 years.  The 
medical records do not reflect any such diagnosis.  The 
veteran described symptoms, and the examiner noted an 
assessment of PTSD.  At that time, there was no indication 
that the examiner had the veteran's claims folder, nor was a 
mental status examination performed consistent with the DSM-
IV stressor criterion for PTSD.  Moreover, the diagnosis is 
questionable as it may have been rendered based on the 
veteran's misleading report of combat exposure, and previous 
claimed diagnosis.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Finally, the Board acknowledges the October 2003 
assessment, in which a counselor diagnosed PTSD, apparently 
due to the veteran's service in Vietnam, however, the 
examination report does not reflect any claimed stressors.  
The examiner noted that the veteran experienced traumatic 
events, however, the report does not cite any claimed 
"traumatic" experiences.  As for the symptomatology 
reflected, it is unclear whether such symptoms were reported 
by the veteran or observed by the examiner, as no specific 
behavior or reports were described in the report.  In fact, 
the symptoms are in direct contradiction to the April 2005 
examination report, in which the VA examiner opined that the 
veteran did not describe any situations which would suggest 
hypervigilance, and did not attempt to avoid reminders of any 
trauma in Vietnam.  

The Board accepts the April 2005 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The VA examiner expressly found that the criteria for a 
diagnosis of PTSD had not been met.  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304(f) (2004).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
claimed stressful incidents which occurred in Vietnam.  
Although the Board acknowledges the veteran's service and 
does not doubt that he experienced stressful events, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis of current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's own testimony is not probative evidence that he 
has PTSD.

The Board has also considered whether the veteran's diagnosed 
depression is related to service or any incident therein.  
Initially, the Board notes that service medical records do 
not reflect any complaints or diagnosis related to the 
veteran's mental health.  On separation from service, the 
veteran's mental health was clinically evaluated as normal.  
On examination in April 2004, the VA examiner specifically 
stated that the veteran depression was as a result of the 
loss of his marriage and other situational factors.  The 
examiner opined that there were fairly significant 
psychosocial stressors in the form of medical problems, 
unemployment and recent divorce.  Thus, there is no medical 
evidence to suggest an etiological relationship between the 
veteran's current psychiatric disability and his active 
service.

The preponderance of the evidence is against the veteran's 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) .


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


